IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                  )
                                   )
           v.                      )     I.D. No. 1504010863A
                                   )
MICHAEL BROOMER,                   )
                                   )
           Defendant.              )


                         Submitted: October 5, 2022
                         Decided: October 27, 2022


  Upon Defendant Michael Broomer’s Second Motion for Postconviction Relief
                      SUMMARILY DISMISSED.

                                  ORDER




Sean P. Lugg, Esquire, Deputy Attorney General, DEPARTMENT OF JUSTICE,
820 North French Street, Wilmington, DE 19801, Attorney for the State of
Delaware.

Michael Broomer, SBI# 696466, James T. Vaughn Correctional Center, l181
Paddock Road, Smyrna, DE 19977, pro se.

WHARTON, J.
      The 28th day of October, 2022, upon consideration of Defendant Michael

Broomer’s (“Broomer”) Second Motion for Postconviction Relief (“SMPCR”) and

the record in this case, it appears to the Court that:

       1.    Broomer was convicted at trial of Murder in the Second Degree, two

counts of Possession of a Firearm During the Commission of a Felony (“PFDCF”),

and one count of Reckless Endangering in the First Degree. He appealed his

convictions to the Delaware Supreme Court. That Court affirmed the judgment of

this Court in part and remanded in part for this Court to a complete a Batson analysis.

This Court, over Boomer’s objection, completed its Batson analysis on the record as

it existed at trial without holding an evidentiary hearing or allowing additional

briefing. The Court found that that Broomer had not carried his burden of proving

purposeful discrimination. The Supreme Court affirmed that decision. 1 Broomer’s

first attempt at postconviction relief in this Court was unsuccessful.2 This Court’s

decision was affirmed on appeal.3

      2.    Broomer now brings a second Motion for Postconviction Relief.4 In it

he raises claims of: (1) purportedly “newly discovered evidence” involving a

“double Brady violation”; (2) several instances of ineffective assistance of trial

counsel.


1
  Broomer v. State, 2017 WL 5900084 (Del. Nov. 28, 2017).
2
  State v. Broomer, 2021 WL 4987625 (Del. Super. Ct. Oct. 24, 2021).
3
  Broomer v. State, 2022 WL 3581111(Del. Aug. 22, 2022).
4
  D.I. 139.
                                            2
        3.     The purported “newly discovered evidence” and “double Brady

violation” relates to a redacted interview given to police by Dorothy Mangrum, the

grandmother of homicide victim, Raekwon Mangrum. Dorothy Mangrum did not

testify at trial. Broomer has attached an unredacted transcript of that interview

prepared by O’Rourke Investigative Services and provided to Broomer’s trial

counsel on April 27, 2016, approximately four months prior to trial.5

        4.   The first ineffective assistance of counsel claim alleges that trial counsel

ignored allegedly exculpatory information in the Dorothy Mangrum interview.6 The

second claim is that trial counsel to effectively present arguments related to gunshot

residue (“GSR”) and the State’s failure to preserve evidence related to GSR

evidence.7 The third claim alleges that Broomer’s trial counsel failed to challenge

supposed prosecutorial misconduct in coercing false testimony from an eyewitness

police officer and misrepresenting the officer’s testimony in summation.8

Broomer’s his final claim Broomer argues that trial counsel “should have challenged

Carl Rone’s testimony regarding the pictures of a gun seized from the phone and the

gun that was seized” because “the search warrant was overly broad and all of the

messages and photos should have been suppressed.”9




5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
                                           3
      5.   Before addressing the merits of a defendant’s motion for postconviction

relief, the Court must first apply the procedural bars of Superior Court Criminal Rule

61(i).10 If a procedural bar exists, then the Court will not consider the merits of the

postconviction claim.11     Under Delaware Superior Court Rules of Criminal

Procedure, a motion for postconviction relief can be barred for time limitations,

repetitive motions, procedural defaults, and former adjudications. A motion exceeds

time limitations if it is filed more than one year after the conviction becomes final

or if it asserts a newly recognized, retroactively applied right more than one year

after it was first recognized.12 A second or subsequent motion is repetitive and

therefore barred.13 The Court considers a repetitive motion only if the movant was

convicted at trial and the motion pleads with particularity either: (1) actual

innocence;14 or (2) the application of a newly recognized, retroactively applied rule

of constitutional law rendering the conviction invalid.15 Grounds for relief “not

asserted in the proceedings leading to the judgment of conviction” are barred as

procedurally defaulted unless the movant can show “cause for relief” and “prejudice

from [the] violation.”16    Grounds for relief formerly adjudicated in the case,

including “proceedings leading to the judgment of conviction, in an appeal, in a post-


10
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
11
   Id.
12
   Super. Ct. Crim. R. 61(i)(1).
13
   Super. Ct. Crim. R. 61(i)(2).
14
   Super. Ct. Crim. R. 61(d)(2)(i).
15
   Super. Ct. Crim. R. 61(d)(2)(ii).
16
   Super. Ct. Crim. R. 61(i)(3).
                                          4
conviction proceeding, or in a federal habeas corpus hearing” are barred.17 Here, the

SMPCR is barred because it is untimely and repetitive. Additionally, some claims

are procedurally defaulted because they assert grounds not raised previously, while

another ground is barred because it raises an issue previously adjudicated.

      6. Broomer’s claim of newly discovered evidence revealing a “double Brady

violation” presents neither anything new, nor a Brady violation, much less a double

Brady violation. The O’Rourke Investigative Services cover letter to Broomer’s

counsel enclosing an unredacted transcript of Dorothy Mangrum’s statement is dated

approximately four months prior to trial.18 It obviously is not “newly discovered.”

Further, whether the statement contains exculpatory information or not, it just as

obviously was not withheld from Broomer by the State, the sine qua non of Brady

violation, because Broomer’s trial counsel had it well before trial.

      7.   Broomer raised 21 allegations of ineffective assistance of counsel against

trial and appellate counsel in his first postconviction relief motion.19 Those 21

allegations included an allegation that counsel was ineffective with respect the

preservation of GSR,20 but did not include allegations that: (1) trial counsel was

ineffective with respect to Dorothy Mangrum’s statement to the police; (2) the

prosecutor engaged in prosecutorial misconduct by coercing false testimony from an



17
  Super. Ct. Crim. R. 61(i)(4).
18
   D.I. 139.
19
   State v. Broomer, at *1.
20
   Id., at *4-5.
                                          5
eyewitness police officer and mischaracterizing his testimony in summation; or (3)

the scope of the search warrant as it relates to Carl Rone’s testimony.21 Thus,

Broomer’s claim regarding GSR is barred as previously adjudicated , while the other

claims are barred as procedurally defaulted because they were not asserted earlier.

      8.     Broomer has failed overcome Rule 61’s bars to relief. He has failed to

show cause for relief or prejudice from a violation of his rights.22 Further, he has

not overcome the bar of procedural default because he has not claimed that the Court

lacked jurisdiction or pled with particularity actual innocence or a newly recognized,

retroactively applied, rule of constitutional law that renders his conviction invalid.23

      9. Summary dismissal is appropriate if it plainly appears from the motion for

postconviction relief and the record of prior proceedings in the case that the movant

is not entitled to relief.24 Here, it is plain to the Court from the Motion and the record

in this case that Broomer is not entitled to relief.

      THEREFORE, Defendant Michael Broomer’s Second Motion for

Postconviction Relief is SUMMARILY DISMISSED.

      IT IS SO ORDERED.

                                         /s/ Ferris W. Wharton
                                         Ferris W. Wharton, J.




21
   Id., at *1, 8, 33-34.
22
   Super. Ct. Crim. R. 61(i)(3).
23
   Super. Ct. Crim. R. 61(i)(5); 61(d)(2)(i) and (ii).
24
   Super. Ct. Crim. R. 61(d)(5).
                                            6